DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 7, 12, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 5: recites “wherein the circuitry is configured to modulate the at least one property of the emitted light based on a distance between the location of the indicator assembly and the received at least one location coordinate”, the specification speaks only of a GPS, however it is not included in the claim. So motion detection, sonar waves, timing algorithm can all be utilized but not disclosed in the specification in a manner that leads to what the applicant believes is the invention.
Claim 7 recites:” where the sensor is configured to sense at least one of a level of illumination, a velocity of the indicator assembly, properties of sound waves received by the indicator assembly, the level of illumination at a particular wavelength, or presence of a particular compound.” Sensor (14) of the application is utilized several times but the applicant has not discloses the types of sensors that sense   sound waves, velocity or even illumination” The specification mentions GPS, nothing else mentioned. Since no particular sensors are discussed then the claim because broader that the specification allows for.   
Claim 12 recites: “wherein the circuitry is also configured to receive a status of equipment separate from the indicator assembly” Status is mentioned 5 or 6 times but nothing describes how the status is included in the circuitry, how it’s wired, what signals are being taken for example,  reading he status is a particular LED shown, flag sent to a controller, a horn is sounded…So is the applicant attempting to claim every possible status indicator. Can it be implemented in software or hardwired? Mentioning the desired functional limitation is not in error, what the error is the functional language in the claims allow for a multitude of scenarios that the specification do not mention. Multitude of scenarios that the specification do not mention.
Regarding claim 15  recites “wherein the circuitry modulates the at least one property of the light emitted by the at least one light source if the distance between the location of the indicator assembly and the received at least one location coordinate is less than a threshold”; what is the where does the location coordinate come from, the specification mentions GPS, but what about motion  sensor, sonar waves,  measurement of time displacement, these if which are not disclosed within the specification, what are the parameters that determine a threshold, is it an equation, object size, set parameter by the user again none of these solutions are listed within the specification, as such this claim is broader than the specification. . Claim 15 is likewise rejected as noted for 1 and 5.


Claim 16 recites “wherein the circuitry is further configured to: receive parameters specifying a safety condition; and modulate at least one property of the light emitted by the at least one light source based on the specified safety condition? What is the safety condition, falling rock, gas emission, pedestrian, heart attack, tornado, and hurricane, nothing in the specification discloses what safety conditions are being monitored nor is it readily disclosed as to how it the invention of the applicant monitors. Claim 16 is likewise rejected as noted for 1 and 5.
Claim 17 recites “wherein the circuitry is further configured to: receive parameters comprising a group identifier; and modulate at least one property of the light emitted by the at least one light source according to a particular light property associated with the received group identifier” group identifier is that in the software, fpga the dsp , what causes the modulation, is a bit switch, lever, transistor switch. Nothing in the specification discloses what how and by what a group identifier   nor is it readily disclosed the parameter in which a group identifier should be used. Claim 17 is likewise rejected as noted for 1 and 5
Claims 2-6, 8-10, 15, 18 -26 are rejected due to their dependency upon claims 1 and 5 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,  5, 7, 12, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 5: recites “wherein the circuitry is configured to modulate the at least one property of the emitted light based on a distance between the location of the indicator assembly and the received at least one location coordinate”, the specification speaks only of a GPS, however it is not included in the claim. So motion detection, sonar waves, timing algorithm can all be utilized but not disclosed in the specification in a manner that leads to what the applicant believes is the invention.
Claim 7 recites:” where the sensor is configured to sense at least one of a level of illumination, a velocity of the indicator assembly, properties of sound waves received by the indicator assembly, the level of illumination at a particular wavelength, or presence of a particular compound.” Sensor (14) of the application is utilized several times but the applicant has not discloses the types of sensors that sense   sound waves, velocity or even illumination” The specification mentions GPS, nothing else mentioned. Since no particular sensors are discussed then the claim because broader that the specification allows for.   
Claim 12 recites: “wherein the circuitry is also configured to receive a status of equipment separate from the indicator assembly” Status is mentioned 5 or 6 times but nothing describes how the status is included in the circuitry, how it’s wired, what signals are being taken. Read the status is a particular LED shown, flag sent to a controller…So is the applicant attempting to claim every possible status indicator. Can it be implemented in software or hardwired? Mentioning the desired functional limitation is not in error, what the error is the functional language in the claims does allow for a multitude of scenarios that the specification do not mention.
Claim 15  recites “wherein the circuitry modulates the at least one property of the light emitted by the at least one light source if the distance between the location of the indicator assembly and the received at least one location coordinate is less than a threshold”; what is the receiver, where is it located, what are the parameters that determine a threshold… 

Claim 16 recites “wherein the circuitry is further configured to: receive parameters specifying a safety condition; and modulate at least one property of the light emitted by the at least one light source based on the specified safety condition? What is the safety condition, falling rock, gas emission, pedestrian, heart attack, tornado, hurricane, nothing in the specification discloses what safety conditions are being monitored nor is it readily disclosed as to how it the invention of the applicant monitors.
Claim 17 recites “wherein the circuitry is further configured to: receive parameters comprising a group identifier; and modulate at least one property of the light emitted by the at least one light source according to a particular light property associated with the received group identifier” group identifier is that in the software, fpga the dsp , what causes the modulation, is a bit switch, lever, transistor switch timer. Nothing in the specification discloses what, how and by what a group identifier   nor is it readily disclosed the parameter in which a group identifier should be used.
Claims 2-6, 8-10, 18 -26 are rejected due to their dependency upon claims 1 and 5 respectively. For purposes of examination COTTIATI et al. (WO2017/036507 A1) ( as set forth in the rejections below, will read upon the claims)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9  and 12-26 rejected under 35 U.S.C. 103 as being unpatentable over COTTIATI et al. (WO2017/036507 A1) (Cottiati, hereafter) (of record in IDS 09/06/2019).
Regarding claim 1, COTTIATI discloses (Figures 1-4 and corresponding text)  an illuminated clothing article (10) that can be worn by an individual, the illuminated clothing article (10) including: an indicator assembly (60) comprising: an illumination assembly (14,16) comprising at least one light source having a light emitting portion, wherein upon activation the at least one light source is configured to emit light having at least one wavelength via the light emitting portion (page 9, lines 3-20); circuitry configured to modulate at least one property of the light emitted by the at least one light source (page 10); and a sensor (64) communicatively coupled to the circuitry and (2) including a wireless communication interface  (Figure 4: 74,Bluetooth module) configured to communicate with and receive at least one location coordinate from a device separate from the indicator assembly (10); wherein the circuitry is configured to modulate the at least one property of the emitted light based on a distance between the location of the indicator assembly and the received at least one location coordinate(page 19-20)
Regarding claim 5, Cottiati discloses (Figures 1-4 and corresponding text)  an indicator assembly (60) comprising: an illumination assembly (14,16) comprising at least one light source having a light emitting portion, wherein upon activation the at least one light source is configured to emit light having at least one wavelength via the light emitting portion (page 9, lines 3-20); circuitry configured to modulate at least one property of the light emitted by the at least one light source (page 10); and a sensor (64) communicatively coupled to the circuitry and (2) including a wireless communication interface  (Figure 4: 74,Bluetooth module) configured to communicate with and receive at least one location coordinate from a device separate from the indicator assembly (10); wherein the circuitry is configured to modulate the at least one property of the emitted light based on a distance between the location of the indicator assembly and the received at least one location coordinate(page 19-20).
Regarding claim 2, Cottiati discloses (Figures 1-4 and corresponding text) wherein the sensor is also configured to sense at least one of a level of illumination, a velocity of the indicator assembly, properties 
Regarding claim 4, the limitations as set forth in this fails to disclose ascertainable structural limitations as such this claim is considered not germane to the currently claimed device.
Regarding claim 6, Cottiati discloses wherein the illumination assembly further comprises a light guide configured to propagate light,  including: a light emitting surface; a distal end; a proximal end optically coupled to the light emitting portion of the at least one light source, wherein the light emitted by the at least one light source is received at the proximal end and propagated from the proximal end towards the distal end of the light guide; and an optical pattern configured to cause the light propagated by the light guide to be emitted from the light emitting surface (page 8-9)
Regarding claim 7, Cottiati discloses (Figures 1-4 and corresponding text) wherein the sensor is also configured to sense at least one of a level of illumination, a velocity of the indicator assembly, properties of sound waves received by the indicator assembly, the level of illumination at a particular wavelength, or presence of a particular compound (page 12-page 13, line 5).
Regarding claim 9, Cottiati discloses wherein the at least one property of the light emitted by the at least one light source comprises at least one of starting or stopping emission of light, wavelength of emitted light, duration of emission of the emitted light, or intensity of the emitted light (abstract).
Regarding claim 12, ,  this claim as written does not provide for ascertainable structural limitation as such in considered not germane to the claimed device.
Regarding claim 15 wherein the circuitry modulates the at least one property of the light emitted by the at least one light source if the distance between the location of the indicator assembly and the received at least one location coordinate is less than a threshold. 
Regarding claim 16,  this claim as written does not provide for ascertainable structural limitation as such in considered not germane to the claimed device.
Regarding claim 17 wherein the circuitry (60) is further configured to: receive parameters comprising a group identifier (the microcontroller 62); and modulate at least one property of the light emitted by the at least one light source (within assemblies 14 or 16 according to a particular light property (brake lights) associated with the received group identifier (see 112 rejection)
.Regarding claim 18, Cottiati discloses  a front portion (, and a back portion; wherein the illumination assembly includes a first illumination assembly  (14)  (14) and a second illumination assembly, the light guide of the first illumination assembly located on the front portion and the light guide of the second illumination assembly located on the back portion; wherein a property of the light emitted by the first illumination assembly differs from the property of the light emitted by the second illumination assembly. 
Regarding claim 19, Cottiati (Figure 1) discloses wherein the illuminated clothing article comprises a vest, belt, helmet, jacket, shirt, and/or gloves (page 16, lines 1-10). 
Regarding claim 20, Cottiati discloses (Figure 1) a body portion (back if jacket), and a limb portion (arm), wherein: the light emitting surface of the light guide of the indicator assembly comprises a light signaling area and an illumination area; the illumination area is located on a distal end of the limb portion; and the illumination area is configured to emit light from the light guide, such that a predetermined area at a known distance and orientation from the illumination area is illuminated. 
Regarding claim 21, Cottiati discloses wherein the at least one light source  comprises a first light source and a second light source and the first light source is configured to: output light having a different wavelength than light emitted by the second light source; and/or output light at a different time interval than the light emitted by the second light source (pages 8 -9)
Regarding claim 22, Cottiati discloses a power source (lithium-ion polymer (LiPo) battery) for supplying power to the circuitry and the at least one light source (page 14 last paragraph- page 15, paragraph 2). 
Regarding claim 23, Cottiati discloses a housing (60 electronic assembly) containing the power source (energy source) and the circuitry, wherein the housing is electrically isolated from external electrical sources (page 12, lines 6-10)
Regarding claim 24, Cottiati disclose wherein the optical pattern is configured to cause light to be emitted from the light emitting surface, such that a portion of the emitted light appears as a symbol. Regarding claim 25,Cottiati discloses the illumination assembly comprises a plurality of illumination assemblies (14,16); and the circuitry controls (62) emission of light by each of the plurality of illumination assemblies (14,16) such that each of the plurality of illumination assemblies emits light while at least one of the other plurality of illumination assemblies are not emitting light (page 13).
Regarding claim 26, Cottiati discloses herein the circuitry controls emission of light by the plurality of illumination assemblies (page 13). Cottiati fails to explicitly disclose sequentially illuminated with respect to physical locations of the plurality of illumination assemblies. 
 Cottiati in pages 15-35 discloses a variety of conditions under which light is illuminated, sequentially illuminated with respect to physical locations of the plurality of illumination assemblies is one of many choice available to the designer and one of ordinary skill of the art would determine to be design choice. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date to modify the assembly Cottiati wherein sequentially illuminated with respect to physical locations of .
Claims 3 and 8 rejected under 35 U.S.C. 103 as being unpatentable over COTTIATI et al. (WO2017/036507 A1) (Cottiati, hereafter) (of record in IDS 09/06/2019) in view of Coyle et al. “Wearable Sensors Fundamentals, Implementation and Applications 2014, Pages 65-83( Coyle, hereafter).
Regarding claims 3 and 8, Cottiati teaches the illumination assembly set forth above (see rejection claims 1 and 7). Cottiati fails to explicitly disclose wherein the presence of a particular compound comprises a presence of at least one of natural gas, ammonia, or flammable materials.

    PNG
    media_image1.png
    801
    1251
    media_image1.png
    Greyscale

Coyle discloses (Figure 9 reproduced above) On the garment, the gas-sensing devices that are protected by full encapsulation into a purposely designed pocket with a heat resistance, waterproof, air permeable membrane, hence protecting them from potential damage from heat, water, and airborne particles (page 65-73). For a wearable configuration, textile compatible methods are preferable. One embodiment is a flexible sensor array using bare and metal-decorated carbon nanofibers as an active layer for on-body gas sensing. Inkjet printing was used to deposit four interdigited silver electrodes onto a Kapton film, and a heater was printed onto the reverse side of the film. Inkjet printing has the advantage of being non-contact and is suitable for many substrates. Metal-decorated carbon nanofibers 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date to modify the assembly of Cottiati wherein the presence of a particular compound comprises a presence of at least one of natural gas, ammonia, or flammable materials in order to provide a wearable sensor that perform without losing functionality and, above all, compromising the wearer’s comfort and/or safety as disclosed by Coyle.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over COTTIATI et al. (WO2017/036507 A1) (Cottiati, hereafter) (of record in IDS 09/06/2019) in view of Grosjean, Ronald (US2008/0089056).
Regarding claims 10-11, Cottiati does not explicitly disclose wherein the circuitry is configured to modulate a frequency of light emission by the at least one light source based on the sensed external variable according to a predetermined encoding (claim 10), wherein the frequency of light emission is at least 60 hertz (claim 11).
Grosjean, discloses illuminated apparel (Figures 1-3 and corresponding text. lighting source 102 can be a light-emitting diode (LED), incandescent bulb, fluorescent bulb, carbide lamp, neon tube, or any known and/or convenient source of light. A lighting source 102 can be a singular element or a plurality of elements, comprising either the same or combinations of different types of lighting sources, arranged in any known and/or convenient geometry or pattern. In some embodiments, a lighting source 102 can be arranged in a configuration to produce a textual display, symbol, picture, aesthetically pleasing design, random pattern, or any other known and/or convenient display (¶46) ; lighting source 102 can be activated to emit a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date to modify the assembly of Cottiati wherein the circuitry is configured to modulate a frequency of light emission by the at least one light source based on the sensed external variable according to a predetermined encoding in order to provide apparel and accessories provide their own source of light and can receive activation signals from connected or remote input sources as disclosed by Grosjean and wherein the frequency of light emission is at least 60 hertz, since matters of design choice requires only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office: the reference US 10132490 B1
US 9086215 B2, US 20140254143 A1 US 6784795 B1  read on illuminated apparel configured in a variety of ways
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879